                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA,

v.                                      Case No. 8:20-cr-70-VMC-AEP

JOHNNY ORDAZ,
________________________________/

                                ORDER

     This matter comes before the Court pursuant to Defendant

Johnny Ordaz’s Motion to Dismiss Count III of the Indictment

(Doc. # 93), filed on May 14, 2021. The government responded

in opposition on May 28, 2021. (Doc. # 95). For the reasons

that follow, the Motion is denied.

I.   Background

     In 2020, a federal grand jury indicted Ordaz for being

a felon in possession of a firearm in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2), among other charges. (Doc. # 1).

Regarding the felon-in-possession charge (Count III), the

indictment states that Ordaz, “knowing that he had been

previously convicted in any court of a crime punishable by

imprisonment   for   a   term   exceeding   one   year,   .   .   .   did

knowingly possess, in and affecting interstate and foreign

commerce, a firearm.” (Id. at 2-3).
      Ordaz now seeks to dismiss Count III of the indictment

on the grounds that “18 U.S.C. § 922(g) is unconstitutional,

facially      and    as    applied,     because       the    statute      exceeds

Congress’s authority under the Commerce Clause.” (Doc. # 93

at 1). The government has responded (Doc. # 95) and the Motion

is ripe for review.

II.   Discussion

      Section 922(g) makes it “unlawful for any person . . .

who has been convicted in any court of, a crime punishable by

imprisonment for a term exceeding one year . . . to ship or

transport in interstate or foreign commerce, or possess in or

affecting commerce, any firearm or ammunition; or to receive

any   firearm       or    ammunition    which        has    been    shipped      or

transported in interstate or foreign commerce.” 18 U.S.C. §

922(g)(1).     To    establish      that   a   defendant       is       guilty   of

violating this statute, “the Government must prove both that

the defendant knew he possessed a firearm and that he knew he

belonged to the relevant category of persons barred from

possessing a firearm.” Rehaif v. United States, 139 S. Ct.

2191, 2200 (2019).

      Ordaz    contends      that     Count    III    should       be   dismissed

because Section 922(g) merely “prohibits possession — a non-

economic activity — and does not ensure that this activity


                                       2
‘substantially affects’ interstate commerce,” therefore the

section’s jurisdictional hook is deficient and the statute is

facially unconstitutional. (Doc. # 93 at 3).

      Furthermore,       Ordaz       argues        that    Section   922(g)     is

unconstitutional        as      applied       to    his    “purely   intrastate

possession of a firearm and ammunition.” (Id. at 4). According

to   Ordaz,    to     “obtain    a    conviction,         the   government    must

necessarily rely upon the firearm’s manufacture outside of

Florida,      which    occurred       before       [his]    purely   intrastate

possession. The government cannot supply any facts, nor did

[Ordaz] admit to any facts, that can establish a substantial

connection between the proscribed activity (the possession)

and interstate or foreign commerce.” (Id.) (internal citation

omitted). “Ordaz recognizes that his arguments are currently

foreclosed,” but nonetheless “respectfully maintains this

issue for purposes of further review.” (Id. at 1, 4).

      The Court agrees that both arguments are foreclosed,

therefore the Motion must be denied. As noted by Ordaz, the

Eleventh Circuit has repeatedly found Section 922(g) to be

facially      constitutional         under    Congress’s        Commerce   Clause

power. See United States v. Bonet, 737 F. App’x 988 (11th

Cir. 2018) (“We have repeatedly upheld [Section] 922(g)(1) as

a facially constitutional exercise of Congress’s power under


                                          3
the   Commerce   Clause     because   ‘it   contains   an    express

jurisdictional     requirement.’”).   Therefore,   Ordaz’s    facial

challenge is squarely foreclosed by binding precedent.

      The as-applied challenge is similarly foreclosed. Ordaz

maintains that Section 922(g) is unconstitutional as applied

because his possession of a firearm was a purely intrastate

act. But the Eleventh Circuit summarized the law in this area

and rejected that argument in Bonet. 737 F. App’x 988. In

that case, the Eleventh Circuit held that “[u]nder binding

circuit precedent,” Section 922(g) “only requires that the

government prove some ‘minimal nexus’ to interstate commerce,

which it may accomplish by ‘demonstrat[ing] that the firearm

possessed traveled in interstate commerce.’” Id. at 988-89

(citing United States v. Wright, 607 F.3d 708, 715 (11th Cir.

2010)).   “Proof     that   the   firearm    or    ammunition    was

manufactured outside of the state where the offense took place

satisfies this burden.” Id.

      The Eleventh Circuit’s analysis in Bonet applies with

equal force to Ordaz’s challenge. Indeed, Ordaz’s “arguments

are not new or novel, and this Court is bound to apply the

law as developed by the Eleventh Circuit.” United States v.

Morelock, No. 1:19-CR-211-AT-CMS, 2019 WL 7841853, at *2

(N.D. Ga. Dec. 9, 2019) (citing Bonet to reject a comparable


                                  4
argument     that    Section     922(g)    was     unconstitutional        as

applied), report and recommendation adopted, No. CV 1:19-CR-

0211-AT-1,    2020      WL   416225     (N.D.    Ga.   Jan.     27,    2020).

Accordingly, the Court finds Ordaz’s as-applied challenge

foreclosed by binding precedent.

      To the extent Ordaz’s Motion makes arguments about what

the government can prove at trial (Doc. # 93 at 4), such

arguments are not suited for a pre-trial motion to dismiss.

The Court is not permitted to review the sufficiency of the

evidence that will be offered in support of an indictment’s

allegations, for “[t]here is no summary judgment procedure in

criminal cases.” United States v. Critzer, 951 F.2d 306, 307

(11th Cir. 1992). Instead, “[t]he sufficiency of a criminal

indictment is determined from its face.” Id.

       “For an indictment to be valid, it must contain the

elements     of   the    offense      intended   to    be     charged,   and

sufficiently apprise the defendant of what he must be prepared

to meet.” United States v. Sharpe, 438 F.3d 1257, 1263 (11th

Cir. 2006) (citations omitted). An indictment is sufficient

“if it charges in the language of the statute” and apprises

the   defendant     with     reasonable    certainty    of     the    charged

offense. Id. Count III of the indictment does just that,

therefore dismissal is unwarranted.


                                       5
     To the extent Defendant wishes to preserve the issue for

appeal, he has done so. However, at this time, binding circuit

precedent requires the Court to deny Ordaz’s Motion.

     Accordingly, it is hereby

     ORDERED, ADJUDGED, and DECREED:

     Defendant Johnny Ordaz’s Motion to Dismiss Count III of

the Indictment (Doc. # 93) is DENIED.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

3rd day of June, 2021.




                              6
